2/12/2021Case     1:21-cv-20684-UU Document 1-7 Entered
                                                    Twitteron   FLSD Docket 02/18/2021 Page 1 of 3
                                                            | LinkedIn


                                                                                                                                      Join now     Sign in


        Twitter in Worldwide




   Twitter                                                                                                                       View all 6,120 employees

   Internet
   San Francisco, CA · 1,174,703 followers
   We serve the public conversation. Follow @TwitterCareers on Twitter for more.


       See jobs           Follow




       Overview         Jobs       Life



   About us

   Twitter serves the public conversation because conversation is a force for good in the world. The opportunity to help the world connect, debate, learn,
   and solve problems is what draws us to careers at Twitter, and it’s what keeps us here.


   What we offer:


   Small but mighty teams who serve the public conversation in ways people feel across the world, every day; a flat, non-hierarchical org structure; the
   freedom to design your own path; space to innovate and make big contributions to Twitter’s future; respect and support of your identity and
   background, whatever it is; actual work-life balance, including growing opportunities for remote work and flex schedules (depending on the role).


   What we ask for:


   Vision, creativity, flexibility, honesty, and enthusiasm.

   Visit careers.twitter.com to see open roles and find out how you can #JoinTheFlock. Follow us at @TwitterCareers to learn more about growing your
   career at Twitter.

   #LoveWhereYouWork, wherever you work. Twitter has offices in:


   U.S.: Atlanta, Boston, Boulder, Chicago, Cincinnati, Detroit, Los Angeles, Miami, New York, San Francisco (Headquarters), Seattle, Sunnyvale,
   Washington. D.C.

   International: Bangalore, Berlin, Bogota, Brussels, Cologne, Dubai, Dublin, Hamburg, Hong Kong, Jakarta, London, Madrid, Manchester, Manila,
   Melbourne, Mexico City, Milan, Mumbai, New Delhi, Osaka, Paris, Rio de Janeiro, São Paulo, Singapore, Sydney, Seoul, Tokyo, Toronto, Vancouver



   Website                         http://careers.twitter.com

   Industries                      Internet

   Company size                    1001-5000 employees


https://www.linkedin.com/company/twitter                                                                                                                     1/6
2/12/2021Case      1:21-cv-20684-UU Document 1-7 Entered
                                                     Twitteron   FLSD Docket 02/18/2021 Page 2 of 3
                                                             | LinkedIn
   Headquarters                  San Francisco, CA

   Type                          Public Company

   Founded                       2006

   Specialties                   Real-time information




   Locations
    Primary

   1355 Market St                                        Square de Meeus
   Suite 900                                             Brussels, Brussels Region 1000, BE
   San Francisco, CA 94103, US                           Get directions
   Get directions

   150 Pico Blvd                                         400 W California Ave
   Santa Monica, California 90405, US                    Sunnyvale, California 94086, US
   Get directions                                        Get directions

   1301 Walnut St                                        Paseo de la Castellana, 79
   Boulder, Colorado 80302, US                           Madrid, Community of Madrid 28046, ES
   Get directions                                        Get directions

   26 Fenian Street                                      800 Connecticut Ave NW
   Dublin 2, County Dublin 2, IE                         Washington, District of Columbia 20006, US
   Get directions                                        Get directions

   20 Air Street                                         20 Air Street
   London, England, GB                                   London, England W1B 5AN, GB
   Get directions                                        Get directions

   3 Hardman Square                                      78 SW 7th St
   Manchester, England M3 3EB, GB                        Miami, Florida 33130, US
   Get directions                                        Get directions

   675 Ponce de Leon Ave NE                              Friedrichstraße 68
   Twitter Atlanta, Georgia 30308, US                    Berlin, Germany 10117, DE
   Get directions                                        Get directions

   132 Nathan Road, Miramar Tower                        Osaka, Honshu 530-0001, JP
   Hong Kong, Hong Kong 999077, HK                       Get directions
   Get directions

   15/17, Rue Scribe                                     111 N Canal St
   Paris, Ile-de-France 75009, FR                        Chicago, Illinois 60606, US
   Get directions                                        Get directions

   Bangalore , Karnataka 560016, IN                      Bandra Kurla Complex Road
   Get directions                                        Mumbai, Maharashtra 400051, IN
                                                         Get directions

   City of Taguig, Manila 1634, PH                       141 Portland St
   Get directions                                        Cambridge, Massachusetts 02139, US
                                                         Get directions

   1520 Woodward Ave                                     Calle Montes Urales 424
   Detroit, Michigan 48226, US                           Lomas de Chapultepec, México City 11000, MX
   Get directions                                        Get directions



https://www.linkedin.com/company/twitter                                                               2/6
2/12/2021Case           1:21-cv-20684-UU Document 1-7 Entered
                                                          Twitteron   FLSD Docket 02/18/2021 Page 3 of 3
                                                                  | LinkedIn

   2 Park St                                                                       249 W 17th St
   Clovelly, New South Wales 2031, AU                                              New York, New York 10011, US
   Get directions                                                                  Get directions

   901 King St W                                                                   138 Market Street
   Toronto, Ontario M5V 3H5, CA                                                    Level 20
   Get directions                                                                  Singapore, Singapore 048946, SG
                                                                                   Get directions

   Seoul , South Korea 06236, KR                                                   Avenida Brigadeiro Faria Lima
   Get directions                                                                  Capivari, São Paulo 13360-000, BR
                                                                                   Get directions

   Tokyo , Tokyo 104-0031, JP                                                      Dubai Internet City, Building No 1
   Get directions                                                                  Dubai , United Arab Emirates, AE
                                                                                   Get directions

   1501 4th Ave
   Seattle, Washington 98101, US
   Get directions

   Show fewer locations




   Employees at Twitter

               Wolfram Arnold                                                                 Monique Meche
               Sr. ML Engineering Manager at Twitter                                          -

               Richard Rabbat                                                                 Brent H.
               -                                                                              VP Global Business Development at Twitter


       See all employees




   Updates

                   Twitter
                   1,174,703 followers
                   2w

      We believe that all Tweeps (our employees) deserve the opportunity to live
      authentically and thrive at work. We are proud to be one of Human Rights
      Campaign’s Best Places to Work for LGBTQ Equality! #UntilWeAllBelong
      http://hrc.org/cei




      290 Likes · 26 Comments


           Like           Comment        Share


https://www.linkedin.com/company/twitter                                                                                                  3/6
